268 U.S. 276 (1925)
NORTH LARAMIE LAND COMPANY
v.
HOFFMAN ET AL.
No. 323.
Supreme Court of United States.
Argued April 14, 1925.
Decided May 11, 1925.
ERROR TO THE SUPREME COURT OF THE STATE OF WYOMING.
*281 Mr. George G. King, with whom Messrs. Max Pam, Harry Boyd Hurd and Roderick N. Matson were on the brief, for plaintiff in error.
No brief filed for defendants in error.
*282 MR. JUSTICE STONE, after stating the case as above, delivered the opinion of the Court.
In the Supreme Court of Wyoming, on error to the District Court of Platt County, plaintiff urged various technical objections to the procedure had under the road law of Wyoming for the establishment of the proposed road, particularly that the petition for the establishment of the road was insufficient within the provisions of the Statute and also duly presented to the Court for its consideration the constitutional objections which are urged here.
The Supreme Court of Wyoming held that the procedure followed complied with the statutory requirements. By that determination we are bound. American Land Co. v. Zeiss, 219 U.S. 47; Quong Ham Wah Co. v. Industrial Accident Commission, 255 U.S. 445. That court also held that under the terms of the Statute, Section 2524, the time for filing objections to the establishment of the road and claims for damages could not be extended by the Board of County Commissioners and that the plaintiff having failed to file its objection and claim within the statutory period, was thereby foreclosed from further proceedings under it. By this interpretation of the meaning and effect of the Statute. of Wyoming we are likewise bound, but we are nevertheless free to inquire whether the Statute as interpreted and applied by the State Court denies rights guaranteed by the Constitution and to consider the contention of plaintiff in error that the Statute itself is unconstitutional because of the insufficiency of the required notice of the proceedings had under it, and because by it plaintiff was denied a hearing within the meaning of the due process clause of the Fourteenth Amendment.
Under the requirements of that Amendment, property may not be taken for public use without reasonable notice of the proceedings authorized for its taking and *283 without reasonable opportunity to be heard as to substantial matters of right affected by the taking. But a state statute does not contravene the provisions of that Amendment unless, in some substantial way, it infringes the fundamental rights of citizens and, in passing on the constitutionality of a state law, its effect must be judged in the light of its practical application to the affairs of men as they are ordinarily conducted.
All persons are charged with knowledge of the provisions of statutes and must take note of the procedure adopted by them; and when that procedure is not unreasonable or arbitrary there are no constitutional limitations relieving them from conforming to it. This is especially the case with respect to those statutes relating to the taxation or condemnation of land. Such statutes are universally in force and are general in their application, facts of which the land owner must take account in providing for the management of his property and safeguarding his interest in it. Owners of real estate may so order their affairs that they may be informed of tax or condemnation proceedings of which there is published notice, and the law may be framed in recognition of that fact. In consequence, it has been uniformly held that statutes providing for taxation or condemnation of land may adopt a procedure summary in character, and that notice of such proceedings may be indirect, provided only that the period of notice of the initiation of proceedings and the method of giving it are reasonably adapted to the nature of the proceedings and their subject matter and afford to the property owner reasonable opportunity at some stage of the proceedings to protect his property from an arbitrary or unjust appropriation. Huling v. Kaw Valley Railway & Improvement Co., 130 U.S. 559; Ballard v. Hunter, 204 U.S. 241, at p. 262.
The limitation of time provided by the Wyoming Statute for filing notice of objection and claim for *284 damages to thirty days after the determination of the Board of County Commissioners to establish a public road does not, on its face, appear to be unreasonable and no foundation is laid either in the record or briefs of counsel for the contention that it is, in its practical operation, unreasonable for that purpose, or that by it there was a denial of due process of law. A like or less period of notice by publication has been repeatedly held by this Court to satisfy the constitutional requirements for the initiation of proceedings to enforce assessment or tax liens. Winona & St. Peter Land Co. v. Minnesota, 159 U.S. 526; Castillo v. McConnico, 168 U.S. 674, 680; Ballard v. Hunter, supra.
So also with respect to judicial proceedings affecting title to land, Arndt v. Griggs, 134 U.S. 316; Hamilton v. Brown, 161 U.S. 256, and with respect to the condemnation or appropriation of land for public use, Huling v. Kaw Valley Railway & Improvement Co., supra; Bragg v. Weaver, 251 U.S. 57.
There remains for consideration the plaintiff's objection that the statutory method of giving notice of the proposed location of the road under Section 2525 of the Statute was insufficient and that plaintiff was afforded no opportunity for a hearing before either the appraisers or the Board of County Commissioners with respect either to the location of the road or the damage suffered by plaintiff by the opening of the road. The taking of property provided for by the Statute is a taking of land under the direction of public officers for a public use. As was held in Bragg v. Weaver, supra, the necessity and expediency of the taking of property for public use "are legislative questions, no matter who may be charged with their decision, and a hearing thereon is not essential to due process in the sense of the Fourteenth Amendment." Joslin Co. v. Providence, 262 U.S. 668, 678; Georgia v. Chattanooga, 264 U.S. 472, 483. With respect to the compensation *285 for the taking, however, due process requires that the owner be given opportunity to be heard, upon reasonable notice of the pending proceedings. See Bragg v. Weaver, supra.
There being a newspaper published within Platt County, notice of the initiation of the proceedings for the establishment of the road by publication for three successive weeks in three successive issues of some official paper published in the County, is made mandatory by Section 2525 of the Public Road Law of Wyoming, as amended by Chapter 73 of the Laws of Wyoming of 1913, and the requirements of this Statute were fully complied with. These requirements in all material respects are identical with those passed upon by this Court in Huling v. Kaw Valley Railway & Improvement Co., supra, in which it was held that a statute of Kansas providing that the condemnation of land for use for railroad purposes might be effected on thirty days' notice by publication in a newspaper, satisfied all the requirements of due process of law.
And see also Bragg v. Weaver, supra, holding that in proceedings for the condemnation of property for public use, notice by publication is constitutionally sufficient. See also Castillo v. McConnico; Ballard v. Hunter; Arndt v. Griggs and Hamilton v. Brown, supra, upholding a like procedure for the foreclosure of assessment or tax liens.
But the plaintiff in error objects to the procedure established by the Statute because, under it, plaintiff was afforded no opportunity for a hearing either before the Appraisers or the Board of County Commissioners, and in consequence, assuming the sufficiency of the notice, there was a denial of due process of law in determining the amount of damage or compensation to be awarded for the taking of plaintiff's property. When there is a constitutional right to a hearing, as was held in Bragg v. Weaver, supra, one constitutional method of fixing *286 damages "among several admissible modes is that of causing the amount to be assessed by viewers subject to an appeal to a court carrying with it a right to have the matter determined upon a full trial." This is the rule adopted in numerous other cases. See Huling v. Kaw Valley Railway & Improvement Co., supra; Lent v. Tillson, 140 U.S. 316, and Winona & St. Peter Land Co. v. Minnesota, supra. It is the mode of procedure adopted by the Wyoming Statute. Section 2536 provides for an appeal to the District Court of the County within thirty days after the decision of the Board of County Commissioners establishing the road.
Plaintiff in error does not deny the soundness of the rule, but questions its applicability to the present case on the ground that the procedure established by the Statute affords no means of ascertaining at what time the final decision of the Board of County Commissioners establishing the road is made, and consequently when the time to appeal to the District Court, as provided by Section 2536, begins to run. It is urged that notwithstanding the fact that the Board of County Commissioners may lawfully meet and reach a final decision, and notwithstanding the fact that the Board in the present case kept minutes and recorded its action in making final decision to establish the road in question, nevertheless the law provides for no public record from which the decision of the Board may be ascertained and claimants are denied any legal means of ascertaining whether in fact such action has been taken.
In making this contention, plaintiff in error overlooks the plain effect of Sections 1413 and 1424 of the Compiled Statutes of Wyoming of 1920 which were in force at the time of the proceedings in question. By Section 1413 it is provided that all meetings of the Board of County Commissioners are public meetings, and Section 1424 requires that all proceedings of the Board of County *287 Commissioners shall be published in a newspaper of the County and the County Clerk is required to furnish such paper with a copy of the proceedings of each meeting for that purpose, within forty-eight hours after adjournment. No contention was made in the courts below or here that the requirements of these sections of the law were not complied with, and there is no basis for such contention in the assignments of error.
Having in mind the character of the procedure in condemnation proceedings and the numerous decisions of this Court, to which reference has been made, establishing what is a due procedure in this class of cases, we have no hesitancy in holding that the method provided by Section 1424 of giving notice of the final decision of the Board of County Commissioners establishing the road is reasonably adapted to the other procedure laid down in the Statute, that it affords reasonable opportunity to claimants to ascertain the fact and that it satisfies all constitutional requirements. A land owner who had notice of the initiation of the proceedings for the opening of the road published in accordance with the Statute, which notice as we have seen under the decisions of this Court is constitutionally sufficient, would have experienced no practical difficulty in ascertaining when the Board of County Commissioners took final action, and by filing notice of appeal to the District Court within thirty days thereafter, he could have secured the full hearing to which he is constitutionally entitled. Having failed to adopt such procedure, the plaintiff cannot complain of a denial of due process of law.
The judgment of the Supreme Court of Wyoming is
Affirmed.